Citation Nr: 1430960	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to April 3, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a hearing was held before the undersigned.  A transcript of the hearing is associated with the record. 

After the statement of the case (SOC) was issued in February 2011, additional VA treatment records and examination reports were added to the record (without AOJ consideration or a waiver of such).  However, the records received are cumulative and have no bearing on the effective date claim at issue (they document treatment for PTSD, but contain no information pertaining to the assignment of an effective date for the grant of service connection).  Therefore, the Board can proceed without seeking waiver of AOJ initial review of such evidence.  38 C.F.R. § 20.1304.

[The current electronic record does not reflect that the Veteran has a designated power of attorney (POA).  However, he previously made such designation (for VFW), and the record does not show that he canceled the designation or that VFW has withdrawn.  Therefore, the Board assumes the omission of a POA is a clerical error made when the electronic record was created.] 


FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim of service connection for PTSD was received on April 3, 2009.


CONCLUSION OF LAW

An effective date prior to April 3, 2009, is not warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2011 SOC provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the October 2013 Board hearing focused on the issue of entitlement to an effective date prior to April 3, 2009, for the grant of service connection of PTSD.  The testimony elicited and presented focused on what is necessary to establish an earlier effective date for service connection.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claim.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

VA treatment records show the Veteran sought mental health treatment at a VA Vet Center between April 1982 and August 1983.  Such records indicate that he engaged in combat in Vietnam.  

A November 2003 VA social work note indicates that the Veteran sought information about VA benefits because he believed he was exposed to Agent Orange in Vietnam.  He indicated he did not have any specific medical problems at that time.

A claim of service connection for PTSD was received on April 3, 2009.  The rating decision on appeal awarded the Veteran service connection for PTSD from that date.

In a January 2010 statement, the Veteran requested a 1982 effective date, noting he began seeking treatment at the VA Vet Center at that time.  He stated he would have filed a claim for service connection in 1982 if he had known he was eligible for benefits.  He reiterated those arguments in an April 2010 statement.  

In his March 2010 notice of disagreement (NOD), the Veteran stated he had PTSD in 1983 and would have filed a claim for service connection then if he had known he was entitled to such benefits.  

In his April 2011 substantive appeal, the Veteran stated he had PTSD diagnosed upon seeking VA treatment in 1982.  He noted that he contacted the VA in 2003 "to begin the process of getting into the system" and would have filed a claim for service connection for PTSD then if he had known he was eligible.  He stated he applied for service connection in April 2009 after another veteran informed him of his potential eligibility.

At the October 2013 hearing, the Veteran testified that he had not submitted a formal claim for service connection for PTSD prior to April 3, 2009, because he wasn't aware that he was eligible for benefits.  He asserted he was entitled to an effective date in 1982 because he, in effect, filed an informal claim for service connection for PTSD when he sought mental health treatment through VA.  

The critical question in this matter is when the Veteran first filed a claim seeking service connection for PTSD (as the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim-unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).  

A close review of the record shows the first communication from the Veteran to VA (seeking service connection for PTSD) was received April 3, 2009.  VA treatment records show the Veteran sought mental health treatment between April 1982 and August 1983.  However, the records of such treatment (even if PTSD based on service related stressors had been diagnosed) does not qualify as an informal claim for service connection, as it does not identify entitlement to service connection for PTSD as a benefit being sought.  The effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  He sought information regarding Agent Orange exposure claims in November 2003, but did not then indicate he was seeking service connection for PTSD.  In fact, he indicated that he did not have any medical problems at the time.  Because the Veteran is not shown to have filed a formal or informal application for service connection for PTSD prior to April 3, 2009, VA is precluded from granting an effective date for the award of service connection for PTSD prior to that date.  

In light of the foregoing, the claim for an earlier effective date for the grant of service connection for PTSD must be denied because the RO has already assigned the earliest possible effective date provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

An effective date prior to April 3, 2009 for the award of service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


